
	

115 HR 7155 IH: National Drinking Water Standards Reauthorization Act of 2018
U.S. House of Representatives
2018-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		2d Session
		H. R. 7155
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2018
			Ms. Meng introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To reauthorize appropriations for the creation and analysis of national drinking water standards.
	
	
 1.Short titleThis Act may be cited as the National Drinking Water Standards Reauthorization Act of 2018. 2.Reauthorization of national drinking water standards assessment and developmentSection 1412(b)(3) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(3)) is amended by striking “$35,000,000 for each of fiscal years 1996 through 2003” and inserting “$35,000,000 for each of fiscal years 2019 through 2023”.
		
